DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shape of a top of a side surface of the lug part is formed by a continuous curved surface having different curvatures (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Additionally see the below 112(a) rejection of claim 7 as overcoming such would likely obviate the drawing objection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claim 1 is objected to because of the following informalities:  “a following condition” in line 17 should read “the following condition, the “…(1)” in line 18 should be removed, “in condition (1)” in line 19 should read “in the condition (1)” .  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  “a following condition” in line 8 should read “the following condition, the “…(1)” in line 9 should be removed, “in condition (1)” in line 10 should read “in the condition (1)” .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 7 recites the limitation “the shape of a top of a side surface of the lug part is formed by a continuous curved surface having different curvatures”. This limitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically though it is recited in the claim, as currently worded in claim 7 it is not recited in the specification or illustrated in the drawings, this in combination with the disclosures in the specification and drawings do not indicate that the disclosed embodiments would have this configuration as it appears such top of a side surface would only have one curved portion and not specifically different curvatures. Appropriate correction is required. Examiner recommends canceling the claim or amending the claim if something different was intended to be claimed (perhaps a different part was intended to be claimed as having plural different curvatures (e.g. embodiments of the rail facing part with the recess appear to disclose two different curvatures) or a continuous surface with a flat portion and a curved portion was intended to be claimed, as both of such would appear to have 112(a) support). Additionally see the above related drawing objection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 12 recite “W indicates a width of the lug part” in line 19 of claim 1 and line 10 of claim 12, and “H indicates a height difference…” in lines 21-22 of claim 1 and lines 12-13 of claim 12. These limitations are indefinite as it is unclear if W is the claimed width and H the claimed height difference, or if W and H are only related to such. Specifically as an indication is sign of or a strong suggestion of something which is a different (broader) scope than something being defined as such (i.e. are W and H actually defined as such, or if not what are the metes and bounds of a mere indication?). Appropriate clarification and correction is required. For examination purposes Examiner assumed Applicant intended to claim “W is a width of the lug part” in line 19 of claim 1 and line 10 of claim 12, and “H is a height difference…” in lines 21-22 of claim 1 and lines 12-13 of claim 12.

Claims 2-11 and 13-20 are indefinite at least by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 10-14, as best understood, are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Endres et al. (US 2,904,377).
With regard to claims 1 and 12, Endres discloses an oil control ring (1, as seen in Figs. 4, 5, 7) comprising: a pair of side rails (10 and 10a as seen in Figs. 4, 5, 7); and a spacer expander (2) disposed between the pair of side rails (as seen in Figs, 4, 5, 7), wherein the spacer expander comprises a plurality of sets (as seen in Figs. 4 due to the undulating nature of the spacer expander), each set comprising a lug part (6) and a rail facing part (5), and wherein for each set: the lug part is in contact with an inner circumferential surface of either of the pair of the side rails (as seen in Figs. 5 and 7), the rail facing part is provided adjacent to the lug part (as seen in Figs. 5, 7, etc.) and faces a side surface of either of the pair of the side rails (as seen in Figs. 5, 7, etc.), and the lug part satisfies a following condition (1): W/H ≥ 1.5…(1) wherein in condition (1), W indicates a width of the lug part (6) at a position 0.05 mm away from a highest position of the lug part (i.e. the top of 6) in a direction towards the rail facing part (i.e. down in Fig. 3), and H indicates a height difference between a highest position of a region on the rail facing part adjacent to the lug part (7) and the highest position of the lug part (i.e. as seen in Examiner annotated Fig. 3 below the width W is clearly well over double the height difference H. Additionally Examiner notes that as W is to be measured 0.05 mm away from the highest portion of 6, as 6 is flat, and as 6 increases in width in the downward direction, W must be greater than the width at the top of 6 and the width at the top of 6 is clearly more than double no matter which part of the lug is measured the width is still more than double the height different H).

    PNG
    media_image1.png
    213
    335
    media_image1.png
    Greyscale

However in the event that Applicant disagrees with Examiner’s interpretation of the Figures of Endres above, as Endres at the very least reasonably discloses a similar ratio of W/H of greater than or equal to 1.5, it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have the lug part satisfies a following condition (1): W/H ≥ 1.5…(1) wherein in condition (1), W indicates a width of the lug part at a position 0.05 mm away from a highest position of the lug part in a direction towards the rail facing part, and H indicates a height difference between a highest position of a region on the rail facing part adjacent to the lug part and the highest position of the lug part, as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled 

With regard to claim 2, Endres (or the combination) fails to disclose that the W/H value is 5.0 or less. However Endres at the very least reasonably discloses a somewhat similar ratio of W/H, and it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have the W/H value be 5.0 or less, as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of balancing the biasing of the side 

With regard to claim 3, Endres (or the combination) discloses that the rail facing part comprises a recess (i.e. the recess seen in element 8 as seen in Figs. 3-4) which is formed to extend in a radial direction (as seen in Figs. 3-5 and 7 it extends in at least the radial direction (e.g. inward from the lug)).

With regard to claim 4, Endres (or the combination) discloses that the rail facing part comprises a raised portion (i.e. one of the raised portions at 7 as seen in Figs, 3-4) which is formed to extend in a radial direction (as seen in Figs. 3-5 and 7 it extends in at least the radial direction (e.g. inward from the lug)).

With regard to claim 6, Endres (or the combination) discloses that the spacer expander comprises an opening (13) formed by the lug part and the rail facing part (as seen in Figs. 3-5 and 7).

With regard to claim 10, Endres (or the combination) discloses that the spacer expander has been subjected to a surface treatment (as column 1 lines 31-39 discloses it is subjected to a heat treatment and as heat treatment is a type of surface treatment).

With regard to claim 11, Endres (or the combination) discloses that the oil control ring is used for a diesel engine (Examiner notes this is an intended use limitation and as the ring of 

With regard to claim 13, Endres discloses that the W/H value is 1.7 or more (as seen in Examiner annotated Fig. 3 above the width W is clearly well over double the height difference H. Additionally Examiner notes that as W is to be measured 0.05 mm away from the highest portion of 6, as 6 is flat, and as 6 increases in width in the downward direction, W must be greater than the width at the top of 6 and the width at the top of 6 is clearly more than double no matter which part of the lug is measured the width is still more than double the height different H).
However in the event that Applicant disagrees with Examiner’s interpretation of the Figures of Endres above, as Endres at the very least reasonably discloses a similar ratio of W/H of greater than or equal to 1.7, it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have the lug part satisfies a following condition (1): W/H ≥ 1.7…(1) wherein in condition (1), W indicates a width of the lug part at a position 0.05 mm away from a highest position of the lug part in a direction towards the rail facing part, and H indicates a height difference between a highest position of a region on the rail facing part adjacent to the lug part and the highest position of the lug part, as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of at least more secure biasing of the side rails due to the wider contact between the lug and the side rail.

With regard to claim 14, Endres (or the combination) fails to disclose that the W/H value is 3.6 or less. However Endres at the very least reasonably discloses a somewhat similar ratio of W/H, and it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have the W/H value be 3.6 or less, as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of balancing the biasing of the side .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Endres/Endres alone as applied to claim 1 above, and in view of/in further view of Kunimoto (US 2015/0184747).
With regard to claim 8, Endres fails to disclose that the lug part comprises a protruding part which is formed on a surface which contacts the inner circumferential surface of the side rail, the protruding part extending in a radial direction.
Kunimoto discloses a similar oil control ring (as seen in Fig. 1) with a spacer expander (2) and side rails (3), wherein the spacer expander has a lug part (6a) with a protruding part (i.e. 
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Endres or the combination such that the lug part comprises a protruding part which is formed on a surface which contacts the inner circumferential surface of the side rail, the protruding part extending in a radial direction as taught by Kunimoto. Such a modification would have provided the expected benefit of acting to provide a reduced contact area with the side rails for increasing contact surface pressure, thereby effectively preventing the separate rotation of side rails (see Kunimoto paragraphs [0024], etc.).

With regards to claim 9, the combination (Kunimoto) discloses that at least five protruding parts are formed to be aligned in one lug part (as seen in Fig. 4).

Claims 5 and 15-18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Endres/Endres alone as applied to claim 1 above, and in view of/in further view of Ayuzawa et al. (US 2011/0221141).
With regard to claim 5, Endres fails to disclose that the rail facing part comprises a flat portion which contacts the side surface of the side rails, and wherein the flat portion is formed along an edge portion of the rail facing part on an outer circumference of the spacer expander.
Ayuzawa discloses a similar oil control ring (10), wherein the rail facing part (i.e. the part including 14, 19, and 14a) comprises a flat portion (at 14a) which contacts the side surface of the 
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Endres or the combination such that the rail facing part comprises a flat portion which contacts the side surface of the side rails, and wherein the flat portion is formed along an edge portion of the rail facing part on an outer circumference of the spacer expander as taught by Ayuzawa. Such a modification would have provided the expected result of providing a more stable support for the side rails as there would be more contact area due to the flat portion.

With regard to claim 15, Endres discloses that the rail facing part comprises a recess (i.e. the recess seen in element 8 as seen in Figs. 3-4) which is formed to extend in a radial direction (as seen in Figs. 3-5 and 7 it extends in at least the radial direction (e.g. inward from the lug)), but fails to disclose that the rail facing part comprises a flat portion which contacts the side surface of the side rails, and wherein the flat portion is formed along an edge portion of the rail facing part on an outer circumference of the spacer expander.
Ayuzawa discloses a similar oil control ring (10), wherein the rail facing part (i.e. the part including 14, 19, and 14a) comprises a flat portion (at 14a) which contacts the side surface of the side rails (as seen in Figs. 1, etc.), and wherein the flat portion is formed along an edge portion of the rail facing part on an outer circumference of the spacer expander (as seen in Figs. 1, 2, etc.).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Endres or the combination such that the rail facing part comprises a flat portion which contacts the side surface of the side rails, and 

With regard to claim 16, Endres discloses that the rail facing part comprises a raised portion (i.e. one of the raised portions at 7 as seen in Figs, 3-4) which is formed to extend in a radial direction (as seen in Figs. 3-5 and 7 it extends in at least the radial direction (e.g. inward from the lug)) , but fails to disclose that the rail facing part comprises a flat portion which contacts the side surface of the side rails, and wherein the flat portion is formed along an edge portion of the rail facing part on an outer circumference of the spacer expander.
Ayuzawa discloses a similar oil control ring (10), wherein the rail facing part (i.e. the part including 14, 19, and 14a) comprises a flat portion (at 14a) which contacts the side surface of the side rails (as seen in Figs. 1, etc.), and wherein the flat portion is formed along an edge portion of the rail facing part on an outer circumference of the spacer expander (as seen in Figs. 1, 2, etc.).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Endres or the combination such that the rail facing part comprises a flat portion which contacts the side surface of the side rails, and wherein the flat portion is formed along an edge portion of the rail facing part on an outer circumference of the spacer expander as taught by Ayuzawa. Such a modification would have provided the expected result of providing a more stable support for the side rails as there would be more contact area due to the flat portion.

claim 17, the combination (of claim 5 above) discloses that the rail facing part comprises the flat portion and a non-flat portion (i.e. the portion of the groove of Endres or 19 of Ayuzawa), and wherein the flat portion and the non-flat portion are separated by a through hole (as seen in Figs. 1-2 of Ayuzawa).

With regard to claim 18, the combination (of claim 17 above) discloses that a height of the flat portion (as seen in Ayuzawa Fig. 1 at 14a) is lower than a height of the lug part (as seen nin Ayuzawa Fig. 1 at 17) and higher than a height of the non-flat portion (as seen nin Ayuzawa Fig. 1 at 19).

Claims 5, 19, and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Endres/Endres alone as applied to claim 1 above, and in view of/in further view of Shimizu et al. (US 2018/0094726).
With regard to claim 5, Endres fails to disclose that the rail facing part comprises a flat portion which contacts the side surface of the side rails, and wherein the flat portion is formed along an edge portion of the rail facing part on an outer circumference of the spacer expander.
Shimizu discloses a similar oil control ring (11 as seen in Figs. 1a-1b, etc.), wherein the rail facing part (i.e. the part including 13a and 14a) comprises a flat portion (at 13a) which contacts the side surface of the side rails (as seen in Figs. 1a-b, etc.), and wherein the flat portion is formed along an edge portion of the rail facing part on an outer circumference of the spacer expander (as seen in Figs. 1a-b, etc.).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Endres or the combination such that the 

With regard to claim 19, the combination (of claim 5 above) discloses that the rail facing part comprises the flat portion and a non-flat portion (i.e. the portion of the groove of Endres or 15a of Shimizu (defined by the surface of 14a), and wherein the flat portion and the non-flat portion are separated by a through hole (as seen in Figs. 1b of Shimizu).

With regard to claim 20, the combination (of claim 19 above) discloses that a height of the flat portion (as seen in Shimizu Fig. 1b at 13a) is lower than a height of the lug part (as seen in Shimizu Fig. 1b at 12a) and higher than a height of the non-flat portion (as seen in Shimizu Fig. 1b at 14a).

Examiner’s Recommendations
Though no claims are currently allowable, Examiner believes that claiming the specific range of W/H that the specification discloses the improved results happen at (e.g. about 1.7 to about 5) in the independent claims would overcome the art rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675